              Case 2:19-mc-00161-RSM Document 22 Filed 02/17/21 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      IN RE: JEROME JULIUS BROWN, SR.,                   CASE NO. MC19-0161-RSM
 9

10                   Respondent.                         ORDER RE: PROPOSED COMPLAINTS

11

12          This matter comes before the Court on four pleadings received from Respondent entitled
13
     “Proposed Complaint.” Most of the filings are accompanied by an application to proceed in
14
     forma pauperis (“IFP”) and a civil cover sheet.
15
            Respondent is currently under a Vexatious Litigant Bar Order entered on December 11,
16

17   2019. Dkt. #1. Pursuant to the Bar Order, all of Plaintiff’s pro se complaints in this district are

18   filed under this miscellaneous case number. The Bar Order states as follows:

19          All of Plaintiff’s prior actions that have been reviewed by the Court have resulted
            in dismissals for failure to state a claim upon which relief may be granted and for
20          frivolousness. . . . In each action, Plaintiff filed a complaint that fell well short of
21          meeting basic notice pleading requirements under Federal Rule of Civil Procedure
            8, and otherwise violated 28 U.S.C. § 1915(e)(2)(B).
22
     Id. at 5. The Bar Order provides that “the Court may dismiss any future pro se complaint upon
23
     a finding that the complaint suffers from the same effects outlined above without issuing an order
24

25   to show cause.” Id. at 6. For the reasons set forth below, the Court finds that Respondent’s latest

26   filings fall well short of meeting basic notice pleading requirements under Fed. R. Civ. P. 8 and




     ORDER RE: PROPOSED COMPLAINTS – 1
              Case 2:19-mc-00161-RSM Document 22 Filed 02/17/21 Page 2 of 4




     are properly dismissed for failure to state a claim and/or for frivolousness under 28 U.S.C. §
 1

 2   1915(e)(2)(B).

 3          Respondent’s May 11, 2020 Proposed Complaint, Dkt. #14-1: Respondent brings a

 4   complaint for conversion of property against the state Attorney Generals of Virginia and
 5
     Maryland and their administrative staff. The proposed complaint is difficult to decipher and
 6
     states “judicial default” along with various case numbers for “Montgomery Circuit,” presumably
 7
     for Montgomery County in Maryland. Dkt. #14-1 at 4. The statement of claim provides a
 8
     description of a living unit, Id. at 5, and attaches a real property data search report. Id. at 11. It
 9

10   does not appear to allege any viable claims or basis for jurisdiction and venue in this court. This

11   case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
12          Respondent’s October 22, 2020 Proposed Complaint, Dkt. #16: Respondent has
13
     failed to include an application to proceed IFP, but it does not appear he has paid the filing fee.
14
     Accordingly, his proposed complaint is properly reviewed under 28 U.S.C. § 1915(e).
15
     Respondent brings a complaint and request for injunction against the Attorney General for the
16

17   State of Maryland and the State Treasurer. Dkt. #16 at 1-2. The statement of claim does not

18   coherently connect alleged facts to violations. Instead, it lists various case numbers, vehicle

19   valuations and information related to property damages. Id. at 4-5. The complaint does not
20   appear to include any viable claims or basis for jurisdiction and venue in this court. This case is
21
     dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
22
            Respondent’s January 25, 2021 Proposed Complaints, Dkts. #17, #18: Respondent
23
     filed several documents between January 25 and January 29, 2021. See Dkts. #17, #18, #19, #21.
24

25   The complaint dated January 25, 2021 names the state Attorneys General for Virginia,

26   Massachusetts, Pennsylvania, and Virginia as defendants in a civil rights action. Under the




     ORDER RE: PROPOSED COMPLAINTS – 2
              Case 2:19-mc-00161-RSM Document 22 Filed 02/17/21 Page 3 of 4




     description of lawsuit, Plaintiff states “Freedom of Information Act” and 28 U.S.C. § 566, which
 1

 2   lists the powers and duties of the United States Marshals Service. His filing notes this is a Bivens

 3   claim against federal officials and lists various state and federal cases from Virginia, Washington,

 4   D.C., and the State of Washington. Dkt. #17 at 9. It does not coherently state a cause of action
 5
     or viable claims for relief. This case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
 6
            Respondent also filed a separate action under seal on January 25, 2021 alleging violations
 7
     of the Racketeer Influenced and Corrupt Organizations Act by defendants President Joe Biden
 8
     and Vice President Kamala Harris. Dkt. #18 at 2. The document later names the state Attorneys
 9

10   General for Virginia, Massachusetts, and Pennsylvania as defendants, and appears to largely

11   repeat the information provided in the other complaint Respondent filed that same day. See Dkt.
12   #17. His statement of claim lists various court cases and names of individuals without stating a
13
     clear cause of action or claim for relief. This case is dismissed pursuant to 28 U.S.C. §
14
     1915(e)(2)(B). It appears Respondent filed this cover sheet again on January 29, 2021. Dkt. #21.
15
            Respondent’s latest filings suffer from the same defects as his prior actions as outlined in
16

17   his Bar Order. See Dkt. #1 at 5-6. The Court therefore denies his applications to proceed IFP

18   and dismisses his complaints, Dkts. ##14-1, 16, 17, 18. The Clerk shall provide copies of this

19   order to Respondent.
20

21
            Dated this 17th day of February, 2021.
22

23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26




     ORDER RE: PROPOSED COMPLAINTS – 3
           Case 2:19-mc-00161-RSM Document 22 Filed 02/17/21 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER RE: PROPOSED COMPLAINTS – 4
